Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 1 of 10 Page ID #:1


   1   Tanya E. Moore, SBN 206683
       MOORE LAW FIRM, P.C.
   2   300 South First Street, Suite 342
       San Jose, California 95113
   3   Telephone (408) 298-2000
       Facsimile (408) 298-6046
   4   E-mail: service@moorelawfirm.com
   5   Attorney for Plaintiff
       Andres Gomez
   6
   7
   8
                                   UNITED STATES DISTRICT COURT
   9
                              CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ANDRES GOMEZ,                               )   No.
  12
                                                   )
                       Plaintiff,                  )   COMPLAINT ASSERTING DENIAL
  13
                                                   )   OF RIGHT OF ACCESS UNDER
               vs.                                 )
                                                   )   THE AMERICANS WITH
  14                                               )
       BRU’S WIFFLE LLC;                               DISABILITIES ACT FOR
                                                   )
  15                                               )   INJUNCTIVE RELIEF, DAMAGES,
  16
                       Defendant.                  )   ATTORNEYS’ FEES AND COSTS
                                                   )
                                                   )   (ADA)
  17                                               )
                                                   )
  18                                               )
  19                                       I.   SUMMARY
  20           1.      This is a civil rights action by plaintiff ANDRES GOMEZ
  21   (“Plaintiff”) against defendant BRU’S WIFFLE LLC (“Defendant”) for its failure
  22   to design, construct, maintain, and operate its website to be fully accessible to
  23   and independently usable by Plaintiff and other blind or visually impaired people,
  24   in violation of Plaintiff’s rights under the Americans with Disabilities Act
  25   (“ADA”) and related California statutes.
  26           2.      Plaintiff seeks damages, injunctive and declaratory relief, attorney
  27   fees and costs, against Defendant pursuant to Title III of the Americans with
  28



       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                Page 1
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 2 of 10 Page ID #:2


   1   Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and the Unruh
   2   Civil Rights Act (Cal. Civil Code §§ 51-53) (“Unruh Act”).
   3
   4                                         II.   PARTIES
   5           3.      Plaintiff is visually impaired, and legally blind. He cannot use a
   6   computer or mobile device without the assistance of screen-reader software
   7   (“SRS”). Consequently, Plaintiff is “physically disabled,” as defined by all
   8   applicable California and United States laws, and a member of the public whose
   9   rights are protected by these laws.
  10           4.      Defendant is a corporation which, now and at all times relevant, have
  11   owned and/or operated the brick-and-mortar restaurant known as Bru’s Wiffle,
  12   located at 2408 Wilshire Boulevard in Santa Monica, California 90403 (“the
  13   Restaurant”), and the Restaurant’s website, located at https://bruswiffle.com/ (last
  14   accessed June 14, 2021) (“the Website”).
  15
  16                               III.   JURISDICTION AND VENUE
  17           5.      This Court has original subject matter jurisdiction over Plaintiff’s
  18   ADA claims under 28 U.S.C. §§ 1331 and 1343.
  19           6.      Supplemental jurisdiction for claims brought under parallel
  20   California law – arising from the same nucleus of operative facts – is predicated
  21   on 28 U.S.C. § 1367. Plaintiff’s Unruh Act claims are formed from the same case
  22   and/or controversy and are related to Plaintiff’s ADA claims. A violation of the
  23   ADA is a violation of the Unruh Act. (Cal. Civil Code §51(f)).
  24           7.      Defendant is subject to personal jurisdiction in this District because
  25   its principal place of business is within the United States District Court, Central
  26   District of California, and a substantial portion of the actions complained of
  27   herein took place within the jurisdiction of this District. Accordingly, venue is
  28   invoked pursuant to 28 U.S.C. § 1391(b), (c).


       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                   Page 2
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 3 of 10 Page ID #:3


   1                                        IV.     FACTS
   2           8.      Plaintiff re-pleads and incorporates by reference the allegations
   3   contained in each of the foregoing paragraphs, and incorporates them herein as if
   4   separately re-pled.
   5           9.      The Restaurant is a brick-and-mortar restaurant, which is open to the
   6   public, intended for non-residential use, and its operation affects commerce. The
   7   Restaurant is therefore a public accommodation as defined by applicable state
   8   and federal laws.
   9           10.     The ADA mandates that places of public accommodation, like the
  10   Restaurant, provide auxiliary aids and services to make visual materials available
  11   to individuals who are visually impaired, including Plaintiff. Under the ADA, a
  12   place of public accommodation engages in unlawful discrimination if it fails to
  13   “take such steps as may be necessary to ensure that no individual with a disability
  14   is excluded, denied services, segregated or otherwise treated differently than
  15   other individuals because of the absence of auxiliary aids and services.” 42
  16   U.S.C. §12182(b)(2)(A)(iii).
  17           11.     The Website comprises some of the facilities, privileges, and
  18   advantages offered by Defendant to patrons of the Restaurant in connection with
  19   their patronage at the Restaurant. Among the services offered by the Website
  20   include: business hours, location, contact information, menus, and online
  21   ordering for delivery and/or curbside pickup.
  22           12.     Plaintiff visited the Website on or about April 7, 2021 as a
  23   prospective customer wishing to access the goods and services offered by the
  24   Restaurant. Plaintiff wanted to find more information about the Restaurant,
  25   including the menus, and to determine what online food ordering options were
  26   available.
  27
  28



       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                  Page 3
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 4 of 10 Page ID #:4


   1           13.     When Plaintiff attempted to navigate the Website, he encountered
   2   the following accessibility design faults that prevented him from navigating the
   3   Website successfully using SRS on his mobile devices:
   4                   a)      The screen reader did not read several graphics throughout the
   5                           Website.
   6                   b)      The screen reader did not read the Website logo graphic
   7                           property.
   8           14.     Subsequent investigation has identified the following additional
   9   barriers to Plaintiff’s access on the Website, which Plaintiff is also now aware of:
  10                   a)      Clickable controls are not keyboard accessible.
  11                   b)      PDF document titles are blank.
  12                   c)      Image alternative text uses ASCII art rather than a meaningful
  13                           description.
  14                   d)      PDFs do not contain XMP metadata streams.
  15                   e)      PDFs are not properly tagged to be accessible by screen
  16                           readers.
  17                   f)      The metadata stream in the Catalog dictionary does not
  18                           include the PDF/UA identifier.
  19                   g)      The language of the page is not identified.
  20                   h)      No site map or table of contents is provided.
  21                   i)      The CSS outline or border style obscures the focus outline
  22                           around focusable elements.
  23                   j)      Links open in new windows without warning.
  24                   k)      Text and background colors lack proper contrast ratio.
  25                   l)      Links are labeled with general text which does not explain the
  26                           link purpose.
  27           15.     Plaintiff personally encountered design flaws on the Website which
  28   rendered it inaccessible to him, causing him difficulty and inconvenience when


       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                  Page 4
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 5 of 10 Page ID #:5


   1   attempting to navigate the Website. These barriers interfered with, if not outright
   2   denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
   3   accommodations offered by the Restaurant and its Website.
   4           16.     By failing to make the Website accessible to the visually impaired,
   5   Defendant denied Plaintiff full and equal access to the facilities, privileges, or
   6   advantages offered to its customers. If the Website had been constructed equally
   7   accessible to all individuals, Plaintiff would have been able to navigate the
   8   Website without difficulty.
   9           17.     Plaintiff has been deterred from returning to the Website as a result
  10   of these prior experiences, his knowledge that the Website is inaccessible to him,
  11   and the uncertainty over whether additional barriers to his access exist currently
  12   or will in the future.
  13           18.     The barriers identified in paragraph 13 and 14 above are only those
  14   that Plaintiff is presently aware of. Other barriers to the visually impaired may in
  15   fact exist on the Website. Plaintiff will seek to amend this Complaint once such
  16   additional barriers are identified as it is Plaintiff’s intention to have all barriers
  17   which exist on the Website and relate to his disabilities removed to afford him
  18   full and equal access to the Website and Restaurant.
  19           19.     Compliance with W3C Web Content Accessibility Guidelines
  20   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
  21   standard that has been adopted by California courts for website accessibility.
  22           20.     Failure to remove these inaccessible conditions violates the ADA
  23   and California law and requiring compliance with industry access standards is a
  24   remedy available to Plaintiff.
  25           21.     Due to Defendant’s failure to design and operate the Website in
  26   conformance with industry standards, Plaintiff has been denied equal access to
  27   Defendant’s Restaurant and Website and the various goods, services, facilities,
  28



       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                Page 5
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 6 of 10 Page ID #:6


   1   privileges, advantages, and accommodations offered to the public by the
   2   Restaurant and Website due to Plaintiff’s disability.
   3           22.     The barriers identified above violate easily accessible, well-
   4   established industry standard guidelines for making websites accessible to people
   5   with visual impairments that use SRS to access websites. Accordingly, Defendant
   6   knew, or should have known, that these elements of the Website were
   7   inaccessible, violate state and federal law, and interfere with (or deny) access to
   8   the visually impaired.
   9           23.     Defendant has the financial resources and possesses sufficient
  10   control and authority to remove these barriers from the Website (without much
  11   difficulty or expense), and make the Website accessible to the visually impaired.
  12   To date, however, Defendant refuses to modify the Website to conform to
  13   accessibility standards and make the Website accessible to the visually impaired.
  14   Defendant has intentionally maintained the Website in its current condition and
  15   has intentionally refrained from altering the Website so that it complies with the
  16   accessibility standards.
  17           24.     The (continued) presence of barriers on the Website is so obvious as
  18   to establish Defendant’s discriminatory intent. On information and belief,
  19   Plaintiff avers that evidence of this discriminatory intent includes Defendant’s
  20   refusal to adhere to relevant website accessibility guidelines, conscientious
  21   decision not to remove barriers from the Website, and allowance that
  22   Defendant’s Website continues to exist in its non-compliant state.
  23   //
  24   //
  25   //
  26   //
  27   //
  28   //


       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                Page 6
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 7 of 10 Page ID #:7


   1                                        V.       FIRST CLAIM
   2                               Americans with Disabilities Act of 1990
   3                        Denial of “Full and Equal” Enjoyment and Use
   4           25.     Plaintiff re-pleads and incorporates by reference the allegations
   5   contained in each of the foregoing paragraphs, and incorporates them herein as if
   6   separately re-pled.
   7           26.     The Restaurant is a public accommodation with the definition of
   8   Title III of the ADA, 42 U.S.C. § 12181.
   9           27.     The Website provided by the Restaurant is a service, privilege or
  10   advantage of the Restaurant’s brick-and-mortar facility.
  11           28.     Title III of the ADA holds as a “general rule” that no individual shall
  12   be discriminated against on the basis of disability in the full and equal enjoyment
  13   (or    use)     of    goods,      services,    facilities,   privileges,   advantages,   and
  14   accommodations offered by any person who owns, operates, or leases a place of
  15   public accommodation. 42 U.S.C. § 12182(a). Further, such discrimination
  16   includes the failure by such entities to make reasonable modifications in policies,
  17   practices, or procedures, when such modifications are necessary to afford goods,
  18   services, facilities, privileges, advantages, or accommodations to individuals with
  19   disabilities, unless the entity can demonstrate that making such modifications
  20   would fundamentally alter the nature of such goods, services, facilities,
  21   privileges, advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
  22           29.     Defendant discriminated against Plaintiff by failing to provide an
  23   accessible Website and thereby denying Plaintiff “full and equal enjoyment” and
  24   use of the services, privileges and advantages of the Website and Restaurant
  25   during each visit to the Website and each incident of deterrence.
  26           30.     When an entity can demonstrate that removal of a barrier is not
  27   readily achievable, a failure to make goods, services, facilities, or
  28



       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                      Page 7
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 8 of 10 Page ID #:8


   1   accommodations available through alternative methods is also specifically
   2   prohibited if these methods are readily achievable. Id. § 12182(b)(2)(A)(v).
   3           31.     Here, Plaintiff alleges that Defendant can easily remove the design
   4   barriers on the Website without much difficulty or expense, that the cost of
   5   making the Website accessible to the visually impaired does not exceed the
   6   benefits under the particular circumstances, and that Defendant violated the ADA
   7   by failing to remove the Website barriers when it was readily achievable to do so.
   8           32.     Plaintiff seeks all relief available under the ADA (i.e., injunctive
   9   relief, attorney fees, costs, legal expenses) for these aforementioned violations.
  10   42 U.S.C. § 12205.
  11                                   VI.   SECOND CLAIM
  12                                          Unruh Act
  13           33.     Plaintiff re-pleads and incorporates by reference the allegations
  14   contained in each of the foregoing paragraphs, and incorporates them herein as if
  15   separately re-pled.
  16           34.     California Civil Code § 51 states, in part, that: All persons within the
  17   jurisdiction of this state are entitled to the full and equal accommodations,
  18   advantages, facilities, privileges, or services in all business establishments of
  19   every kind whatsoever.
  20           35.     California Civil Code § 51.5 also states, in part that: No business
  21   establishment of any kind whatsoever shall discriminate against any person in
  22   this state because of the disability of the person.
  23           36.     California Civil Code § 51(f) specifically incorporates (by reference)
  24   an individual’s rights under the ADA into the Unruh Act.
  25           37.     Defendant’s aforementioned acts and omissions denied the visually
  26   impaired public – including Plaintiff – the full and equal accommodations,
  27   advantages, facilities, privileges and services of a business establishment because
  28   of their physical disability.


       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                 Page 8
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 9 of 10 Page ID #:9


   1           38.     These acts and omissions (including the ones that violate the ADA)
   2   denied, aided or incited a denial, or discriminated against Plaintiff by violating
   3   the Unruh Act.
   4           39.     As a result of Defendant’s wrongful conduct, Plaintiff suffered
   5   difficulty, discomfort, and/or embarrassment, and seeks statutory minimum
   6   damages of $4,000 for each offense.
   7           40.     Plaintiff also seeks to enjoin Defendant from violating the Unruh Act
   8   (and ADA), and recover reasonable attorneys’ fees and costs incurred under
   9   California Civil Code § 52(a).
  10
  11                               VII.    PRAYER FOR RELIEF
  12          WHEREFORE, Plaintiff prays judgment against Defendant for:
  13           1.      Injunctive relief, preventive relief, or any other relief the Court
  14   deems proper.
  15           2.      Statutory minimum damages under section 52(a) of the California
  16   Civil Code according to proof.
  17           3.      Attorneys’ fees, litigation expenses, and costs of suit.
  18           4.      Interest at the legal rate from the date of the filing of this action.
  19           5.      For such other and further relief as the Court deems proper.
  20
  21   Dated: 06/15/2021                           MOORE LAW FIRM, P.C.
  22
                                                   /s/ Tanya E. Moore
  23
                                                   Tanya E. Moore
  24                                               Attorney for Plaintiff
  25
                                                   Andres Gomez

  26
  27
  28



       Gomez v. Bru’s Wiffle LLC
       Complaint
                                                  Page 9
Case 2:21-cv-05002-ODW-PLA Document 1 Filed 06/18/21 Page 10 of 10 Page ID #:10


    1
                                          VERIFICATION
    2
    3
                 I, ANDRES GOMEZ, am the plaintiff in the above-entitled action. I have
    4
        read the foregoing Complaint and know the contents thereof. The same is true of
    5
        my own knowledge, except as to those matters which are therein alleged on
    6
        information and belief, and as to those matters, I believe them to be true.
    7
                 I verify under penalty of perjury that the foregoing is true and correct.
    8
    9
   10
        Dated:      06/15/2021                      /s/ Andres Gomez
   11                                            Andres Gomez
   12
   13         I attest that the original signature of the person whose electronic signature
   14   is shown above is maintained by me, and that her concurrence in the filing of this
        document and attribution of her signature was obtained.
   15
   16                                                 /s/ Tanya E. Moore
   17                                            Tanya E. Moore
                                                 Attorney for Plaintiff,
   18                                            ANDRES GOMEZ
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



        Gomez v. Bru’s Wiffle LLC
        Complaint
                                                Page 10
